Citation Nr: 0510770	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-26 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and a private psychiatrist


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
He served in the Republic of Vietnam for 4 months and 29 
days.

This case comes before the Board of Veterans' Appeals (Board) 
from May 1997 and June 2000 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico - which, collectively, denied the veteran's 
claims for post-traumatic stress disorder (PTSD) and for 
special monthly pension (SMP) based on the need for regular 
aid and attendance of another person (A&A) or by reason of 
being housebound (HB).

A March 2004 Board decision denied the petition to reopen the 
claim for service connection for PTSD, while remanding the 
claim for SMP for further development and consideration.

FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran is receiving nonservice-connected pension 
benefits; his disabilities include service-connected diabetes 
mellitus evaluated as 20 percent disabling and nonservice-
connected major depression, secondary to an obsessive-
compulsive personality, evaluated as 70 percent disabling, as 
well as other nonservice-connected conditions not considered 
disabling to a compensable degree.

3.  The veteran is not blind; he is not a patient in a 
nursing home; he does not require the use of special 
prosthetic or orthopedic appliances and is not bedridden; nor 
is he currently unable to dress and feed himself, to attend 
to the wants of nature, to keep himself ordinarily clean and 
presentable, or to protect himself from the hazards or 
dangers incident to his daily environment without care or 
assistance on a regular basis.

4.  The veteran does not have a single disability that has 
been rated as permanently and totally disabling, nor is he 
confined to his home or immediate premises, although recently 
determined to be mentally incompetent to personally handle 
the disbursement of his VA funds.


CONCLUSION OF LAW

The criteria are not met for SMP based on the need for 
regular A&A or by reason of being HB.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, these regulations are effective November 
9, 2000.  The VCAA and its implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the claim 
for SMP in June 2000, prior to the VCAA's existence.  But 
once enacted, the RO sent the veteran a letter in March 2004 
regarding the evidence that needed to be submitted for him to 
prevail on this claim, what evidence he should submit, and 
what evidence the RO would obtain for him.  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial decision in question was promulgated before the 
implementation of the VCAA.  Therefore, that decision could 
not have possibly satisfied its requirements.  However, the 
RO readjudicated the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice in March 2004, any defect with respect 
to the timing of it was mere harmless error.

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had concerning his claim.  
Indeed, the RO's March 2004 VCAA letter complied with this 
remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The available evidence includes the veteran's service medical 
and personnel records.  And he submitted, or the RO obtained, 
all obtainable medical records concerning the treatment and 
evaluation that he has received since service, including 
records from the Social Security Administration (SSA).  He 
was provided several VA examinations, as well as a social and 
industrial survey.  This includes as recently as March 2004, 
pursuant to the Board's remand directive.  Thus, there is 
no evidence missing from the record that must be part of it 
for him to prevail on the claim.  VAOPGCPREC 7-2004.

The content of the VCAA notice also complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.

II.  Factual Background

The veteran is receiving nonservice-connected pension 
benefits; his disabilities include service-connected diabetes 
mellitus - evaluated as 20 percent disabling, 
and nonservice-connected major depression secondary to an 
obsessive-compulsive personality - evaluated as 70 percent 
disabling, as well as other nonservice-connected conditions 
not considered disabling to a compensable degree.

The veteran underwent VA hospitalization in July and August 
1966 with complaints of poor interpersonal relationships, 
lack of drive, and withdrawal.  He reported that before 
service he was very timid and had experienced trouble with 
his memory.  Since service he had worked in an office but 
became very nervous and could not relate well with people, 
and quit his job.  He spent the next month secluded at home, 
avoiding social intercourse.  He stated that he had been 
secluded because he had felt depressed.  He complained of 
insecurity, difficulty concentrating, lack of drive, and 
indecisiveness.  The diagnosis was an emotionally unstable 
personality with depressive features.

On VA psychiatric examination in September 1966, the veteran 
complained of nervousness, which was manifested by unrest and 
unusual mannerisms, withdrawal, poor self-esteem, self- 
debasing ideas, and poor sleep.  On mental status examination 
he was timid, self-derogatory, and anxious.  He had feelings 
of inferiority and ineptness.  He had referential delusions 
of being spoken about and being criticized.  He was irritable 
and had suicidal ideations.  He frequently fantasized.  The 
diagnosis was an anxiety reaction with depressive features in 
a personality disorder.

VA records of hospitalization in June and July 1994 show that 
he was admitted for confusion, insomnia, ideas of 
worthlessness, and insomnia.  The content of his frequent 
nightmares were events in Vietnam.  The discharge diagnoses 
were delayed PTSD and depression, not otherwise specified.

On VA general medical examination in December 1994, it was 
reported the veteran had experienced depression since 1966, 
which had been exacerbated in 1986.  His complaints included 
depression, sadness, suicidal ideation, fears, and insomnia.  
The diagnoses were PTSD, severe depression, chronic 
obstructive pulmonary disease (COPD), apical abscess and 
dental cavities, and hyperlipidemia.  



On VA PTSD examination in January 1995 by a Board of three 
examiners, for the purpose of determining whether the veteran 
had PTSD, his claim folder was reviewed.  On examination he 
did not bring up any specific event about combat in Vietnam.  
On mental status examination he was depressed, with floating 
anxiety. He had strong obsessive-compulsive thinking and 
ideation.  The diagnoses were an obsessive-compulsive 
disorder (OCD) with depressive features and alcohol abuse, 
episodically in alleged remission.  It was the unanimous 
opinion of the Board that the veteran was a chronic case of 
OCD and that there was no evidence of PTSD.

VA records of hospitalization in August and September 1995 
show treatment for psychiatric disability.  The relevant 
diagnoses are depression, not otherwise specified, and 
alcohol dependence, not otherwise specified.

The veteran underwent VA hospitalization in November 1995 for 
seizures and severe hyponatremia with water intoxication.  
The psychiatric diagnoses at discharge were major depression 
as well as alcohol dependence and abuse.

Records of Dr. Jose Carlo reflect that, in February 1996, it 
was reported the veteran was not responding to outpatient 
treatment and wanted more intensive treatment.  In April 1996 
the diagnosis was major depression.

Records of the Hato Rey Psychiatric Hospital reflect that in 
December 1996 it was reported the veteran had dreams of 
events in Vietnam.  In December 1997 he complained of 
problems with his memory and of having thoughts of hurting 
himself.  He complained of feeling guilty about events in 
Vietnam.  One of the records is mostly illegible but there is 
a notation of "PTSD."

A VA PTSD examination was conducted in May 1997.  The 
diagnosis was obsessive compulsive disorder with depressive 
features; and alcohol abuse, in alleged remission.  The 
veteran's Global Assessment of Functioning (GAF) score was 
50.



During an RO hearing on December 12, 1997, Dr. Juarbe 
testified that he had examined the claims file and had seen 
the veteran in his office on only two occasions prior to the 
hearing, in December 1996 and on December 3, 1997 (pages 2 
and 9 of the transcript).  The veteran had reported being 
exposed to extremely traumatic events in Vietnam and now had 
symptoms of which the physician had never heard (pages 2 and 
3).  The veteran reported that he would hide in his own mind 
to avoid thinking about Vietnam and the physician reported 
that this was a psychotic response (page 3).  The veteran's 
repetitive behavior of closing a window many times was not a 
symptom of obsessive compulsive disorder (OCD) but was a 
symptom of PTSD because the veteran felt that he might be 
attacked through the window by the enemy (pages 3 and 4).  
The veteran had a startle reaction and guilt induced suicidal 
tendencies due to PTSD (page 4).  He did not agree with the 
VA diagnosis of alcohol abuse because the veteran had stopped 
drinking many years ago and had drunk in the past to fight 
anxiety (page 5).  His symptoms had become more intense since 
about 1994 (page 5).  The veteran's depression was due to 
feelings of guilt of events in Vietnam (page 6).  

Also during that December 1997 hearing, the veteran stated 
that he first started VA treatment in 1966 because of 
horrible fears (page 22).  His symptoms were exacerbated in 
1979 (page 23).  He received Social Security benefits due to 
mental disability (page 24).  He was now treated at a VA Day 
Treatment Center (page 25).

The Social Security Administration (SSA) awarded disability 
benefits due to depression and alcohol abuse, effective April 
1994.

A report of a January 1995 psychiatric evaluation by Edelmiro 
Rodriguez, M.D., which indicates that after leaving Vietnam 
the veteran experienced depressive episodes.  After a mental 
status evaluation the diagnosis was a major depressive 
disorder, but PTSD was to be ruled out.

The veteran was in a VA Day Treatment Program in 1997 and 
1998.  A discharge summary reflects that the diagnoses to be 
ruled out were a depressive disorder versus a generalized 
anxiety disorder with panic attacks.

On VA examination in January 1999 by a Board of psychiatrists 
the veteran's claims file and medical records were thoroughly 
reviewed and he and his wife were separately interviewed.  
The diagnoses were major depressive disorder, recurrent, 
secondary to OCD, and an obsessive-compulsive personality 
disorder. It was also found that he definitely did not have 
PTSD.

A VA social and industrial field report dated in March 1999, 
is of record.  The veteran was found to be incompetent to 
handle his VA funds and his wife was already appointed to 
handle his SSA funds.  The veteran's personal hygiene was 
noted to have been adequate.  He stated that he was depressed 
an unable to concentrate.  Several people interviewed stated 
that the veteran was secluded at home most of the time, does 
not socialize, does not drive his car, and that he neglects 
his personal hygiene.  

A VA general medical examination was conducted in October 
1999.  The diagnoses were PTSD, by history; manic depressive 
psychosis, by history; seizures, secondary to hyponatremia, 
by history; chronic alcohol abuse; chronic obstructive 
pulmonary disease, secondary to cigarette smoking; small 
internal hemorrhoids; and postural vertigo.  A VA nose, 
sinus, larynx, and pharynx examination conducted that month 
found no ears, nose or throat (ENT) disease.  A VA 
respiratory examination conducted that month diagnosed COPD.  

A VA psychiatric clinic note dated in August 2003 diagnosed 
diabetes mellitus, Type II or unspecified; bipolar disorder; 
PTSD; COPD, by history; alcohol abuse in remission; tobacco 
use disability; seizures; dyslipidemia; general convulsive 
epilepsy; and benign prostatic hypertrophy.   

As already mentioned, the Board remanded the claim for SMP to 
the RO in March 2004 to have the veteran undergo an 
examination to obtain a medical opinion concerning the 
current severity of all his various disabilities - both 
service-connected and not.



A VA A&A and HB examination was conducted later in March 
2004.  The examiner reviewed the veteran's claims file for 
his pertinent medical history.  He reported an unexplained 
sensation of fear several times a month.  He also noted 
feelings of depression with anxiety, frequent crying spells, 
and difficulty falling asleep.  The examiner noted the 
veteran's wife drove him to the examination, that he was not 
hospitalized, not bedridden, that he had no major visual 
complaints, and that he was not considered able to manage his 
finances (i.e., mentally incompetent).  The examiner also 
noted that, on a typical day, the veteran arises, attends to 
the needs of nature, washes his face, brushes his teeth, 
rinses his mouth, shaves, gets dressed, makes a cup of 
coffee, goes jogging, showers, talks to his wife, listens to 
the radio, fixes lunch, does yoga, and naps.  Objective 
clinical examination disclosed the veteran was well groomed, 
well nourished, had a normal gait, and walked with adequate 
propulsion.  There was no limitation of motion of his spine, 
he could walk by himself for several miles, and leave his 
home to attend to his medical appointments.  The diagnoses 
were PTSD, bipolar disorder, chronic alcohol abuse, seizures, 
secondary to hyponatremia, by history, and dyslipidemia.  

A September 2004 RO rating decision proposed the veteran was 
incompetent for VA purposes, and after being given an 
opportunity to contest this finding and be heard, the RO 
issued another rating decision in January 2005 officially 
implementing this determination.

III.  Governing Laws, Regulations and Legal Analysis 

A veteran of a period of war who is permanently and totally 
disabled, and who is in need of regular A&A or is HB, is 
entitled to increased pension.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.351(a)(1) (2004).

To establish entitlement to SMP based on the need for regular 
A&A, the veteran must be a patient in a nursing home on 
account of mental or physical incapacity; or be blind or so 
nearly blind as to have corrected visual acuity in both eyes 
of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for the 
regular A&A of another person.  See 38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular A&A of 
another person:  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
A&A, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular A&A of another will not be based solely on an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that in order to be awarded SMP benefits on the basis of the 
need for A&A, the record must show at least one of the 
enumerated factors in § 3.352(a).  Turco, 9 Vet. App. at 224.



In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular A&A, 
an increase in the rate of pension is authorized where the 
veteran has certain additional severe disabilities or is 
permanently HB.  The requirement for this increase in pension 
will be considered to have been met where, in addition to 
having a single permanent disability rated as 100 percent 
disabling, the veteran (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is substantially confined 
as a direct result of his or her disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351.

A.  A&A

Records confirm the veteran has been awarded a permanent and 
total disability rating for pension purposes, as well as SSA 
disability insurance benefits; therefore, it is recognized 
that he is significantly disabled.  However, as to the 
specific issue of a claimed need of regular A&A, it is noted 
he is not in a nursing home.  The VA examination reports also 
clearly indicate he has no visual problems.  As to a claimed 
factual need for A&A, he can look after his own personal care 
functions such as feeding, bathing, dressing, and going to 
the bathroom.  Furthermore, VA examinations show that he is 
not bedridden because of his disabilities.  And although he 
recently has been found mentally incompetent for VA purposes, 
his disabilities do not require that someone regularly watch 
over him to protect him from hazards in his environment.  The 
determination of incompetence was more so to preserve his VA 
funds, when disbursed.

Consequently, the extent of personal assistance the veteran 
requires is less than that necessary to meet the criteria 
contained in 38 C.F.R. § 3.352.  Accordingly, payment of SMP 
based on a need for A&A is not warranted.



B.  HB

As noted above, a veteran is considered HB if - in addition 
to having a single permanent disability rated 100 percent 
disabling under a regular schedular evaluation - he has an 
additional disability or disabilities independently rated at 
60 percent or more, or is permanently HB.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d).

While the veteran has been evaluated as permanently and 
totally disabled, he does not have a single permanent 
disability rated 100 percent disabling.

Entitlement to the HB benefit requires that the veteran be 
"permanently housebound," defined as substantially confined 
to his home or immediate premises.  In this particular case, 
there is no evidence the veteran is limited in his ability to 
leave his dwelling or immediate premises due to his 
disabilities.  The March 2004 VA examination report indicates 
he is able to walk without the assistance of another person, 
indeed, for up to several miles.

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

SMP at the HB rate or because of a need of regular A&A is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


